ORDER
PER CURIAM
Robert Stiers appeals his conviction after a jury trial of the class C felony of felonious restraint, Section 565.120 RSMo. 2000. Stiers raises five points of error. First, he contends that he was denied due process and equal protection of the law under a plain error standard because the jury verdict form on Count V alleging felonious restraint referred to the charge as false imprisonment. Secondly, he claims that the trial court erred in the admission of photographs depicting a prior uncharged offense allegedly committed by defendant on the same victim in this case. His third claim is that he was denied his rights under the United States and Missouri constitutions because he was not present when the court held its formal jury instruction conference in chambers. His fourth claim of error alleges ineffective assistance of counsel. Finally, he claims that there was insufficient evidence to support his conviction for felonious restraint.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detañed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information *140only, setting forth the facts and reasons for this order. The judgment and sentence is, therefore, affirmed in accordance with Rule 30.25(b).